959 F.2d 236
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.William HOFFMAN, Defendant-Appellant.
No. 91-6043.
United States Court of Appeals, Sixth Circuit.
April 7, 1992.

Before KEITH, Circuit Judge, LIVELY, Senior Circuit Judge, and TIMBERS, Senior Circuit Judge.*

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
William Hoffman filed a Fed.R.Crim.P. 33 motion for a new trial in which he claimed his 1988 multi-count conviction should be set aside.   This court's opinion affirming the conviction is reported in  United States v. Hoffman, 918 F.2d 44 (6th Cir.1990) (per curiam).   The matter was referred to a magistrate judge who held an evidentiary hearing and recommended that the motion be denied.   The district court adopted the recommendation over Hoffman's objections and this appeal followed.   The parties have briefed the issues, Hoffman proceeding without counsel.


3
Upon consideration, we find no error in the decision on review.   The district court's disposition of Hoffman's motion for a new trial on the basis of newly discovered evidence will not be disturbed absent an abuse of discretion.   United States v. O'Dell, 805 F.2d 637, 640 (6th Cir.1986), cert. denied, 484 U.S. 859 (1987).   The movant has failed to carry his burden as set forth in  O'Dell, 805 F.2d at 640-41, as to his claims of perjured testimony or the suppression of exculpatory evidence.


4
Accordingly, the district court's judgment is affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable William H. Timbers, Senior Circuit Judge, United States Court of Appeals for the Second Circuit, sitting by designation